  Case 15-17341         Doc 88     Filed 12/11/18 Entered 12/11/18 08:33:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-17341
         EDGAR N. GONZALEZ
         NORMA GONZALEZ
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/15/2015.

         2) The plan was confirmed on 07/08/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-17341        Doc 88     Filed 12/11/18 Entered 12/11/18 08:33:46                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $40,267.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $40,267.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $900.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,768.25
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,668.25

Attorney fees paid and disclosed by debtor:              $2,600.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS              Unsecured          37.00         37.29            37.29           0.00       0.00
ARMOR SYSTEMS CORP            Unsecured         203.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP            Unsecured         196.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP            Unsecured          69.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP            Unsecured          85.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP            Unsecured         108.00           NA               NA            0.00       0.00
CACH                          Unsecured      1,035.00       1,035.40         1,035.40           0.00       0.00
CACH                          Unsecured         822.00        822.50           822.50           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      2,284.00       2,652.94         2,652.94           0.00       0.00
CHASE                         Unsecured      9,802.00            NA               NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,021.00       1,021.01         1,021.01           0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,449.00       1,448.72         1,448.72           0.00       0.00
HERITAGE STATION TOWNHOMES    Secured        4,488.00            NA          4,488.00      3,075.00        0.00
HERITAGE STATION TOWNHOMES    Unsecured      4,488.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE            Unsecured         875.00        202.90           202.90           0.00       0.00
IL DEPT OF REVENUE            Priority          503.00      1,641.08         1,641.08           0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,805.00       5,504.15         5,504.15           0.00       0.00
INTERNAL REVENUE SERVICE      Priority       2,147.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA       1,497.68         1,497.68           0.00       0.00
JPMORGAN CHASE BANK NA        Secured        4,117.00           0.00             0.00           0.00       0.00
MAC NEAL                      Unsecured      1,335.00            NA               NA            0.00       0.00
MIDLAND FUNDING               Unsecured         823.00      1,701.46         1,701.46           0.00       0.00
MIDLAND FUNDING               Unsecured      1,810.00       1,810.10         1,810.10           0.00       0.00
NICOR GAS                     Unsecured         674.24        556.25           556.25           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         392.00        391.95           391.95           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured            NA       1,036.18         1,036.18           0.00       0.00
VILLAGE OF SUMMIT             Unsecured         423.91           NA               NA            0.00       0.00
WELLS FARGO BANK NA           Secured      112,504.00    138,765.14              0.00           0.00       0.00
WELLS FARGO BANK NA           Secured       43,477.00     46,031.48        34,523.75      34,523.75        0.00
WELLS FARGO BANK NA           Unsecured     57,296.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-17341         Doc 88      Filed 12/11/18 Entered 12/11/18 08:33:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $34,523.75         $34,523.75              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $4,488.00          $3,075.00              $0.00
 TOTAL SECURED:                                          $39,011.75         $37,598.75              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $7,145.23                $0.00            $0.00
 TOTAL PRIORITY:                                          $7,145.23                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,214.38                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,668.25
         Disbursements to Creditors                            $37,598.75

TOTAL DISBURSEMENTS :                                                                      $40,267.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
